Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 8/27/2021 has been entered and fully considered.
Claims 1 and 10 have been amended.
Claims 12-15 and 24 have been cancelled.
Claims 1-11, 16-23 and 25 are pending and have been fully considered.
Information Disclosure Statement
IDS filed on 8/27/2021 has been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6-11, 16-20, 21, 22, 23 and 25 are rejected under 103(a) as being obvious over TERADA ET AL (WO2015016259; cited on IDS filed 9/9/2020) in view of PAVLIN ET AL. (US PG PUB 20030162938), CARR ET AL. (US PG PUB 20100117022) and as evidence by KRISTEN ET AL. (US 4889938) in their entirety.  Hereby referred to as TERADA, CARR, PAVLIN and KRISTEN.  
Regarding claims 1, 2, 6-11, 16-20, 21, 22, 23 and 25:
TERADA disclose a lubricant capable of exhibiting excellent lubricant performance and hydrolysis resistance (Abstract). The lubricant comprises an ester polyamide obtained by condensing a polyamine containing at least two primary or secondary amino groups, a polycarboxylic acid including at least two carboxyl groups and a monohydric alcohol having four or more carbon atoms.  Terada discloses Formula (I) (see claim 3 of TERADA) having the structural formula:

    PNG
    media_image1.png
    525
    2677
    media_image1.png
    Greyscale


TERADA discloses in claim 13 the lubricant composition containing at least one or two or more media selected from diphenyl ether oil, aromatic ester oil, aliphatic monoester oil, aliphatic diester oil, and polyol ester lubricating oil.
TERADA discloses in para 83 that the lubricant composition has a viscosity at 40 ° C. of 1650 mPa · s or less (i.e. 1650 cSt or less).
TERADA discloses in para 85 the lubricant composition can be prepared by adding a complex ester polyamide composition in an oily medium or an aqueous medium, and dissolving and / or dispersing it. Dissolution and / or dispersion may be performed under heating.  The addition amount of the composite ester polyamide composition is preferably 10% by mass or more with respect to the mass of the oily medium (75 to 90 wt% of the lubricating base oil). However, it is not limited to this range, and may be outside the above range as long as the compound is an amount sufficient to exhibit a friction reducing action.  EXAMPLE 1 teaches 7 parts by mass of hexamethylenediamine (PA-5), 67 parts by mass of dimer acid (CA-26: trade name Tsunodim 395) and 26 parts by mass of 2- (2-ethylhexyloxy) ethanol (MA-1) was charged into a reaction vessel with. The mixture was stirred at a liquid temperature of 160 to 200 ° C. for 12 hours. The mixture was 
TERADA does discloses the ester-terminated polyamide of the claimed formula, however TERADA does not teach that it is a thickener.  Thus the examiner is of the position that “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Also see in re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) (“From the standpoint of patent law, a compound and all its properties are inseparable.”).  This is also evident by KRISTEN to show that it known in the art that polyamide esters can be additives that functions as a thickeners in lubricating base oils.  The amount of thickener employed can be between 2 and 50% by weight relative to the base fluid (see col. 7 ln 16-20; col. 8 ln 41-48).
TERADA does not explicitly discloses that n is an integer in the range of 2-20, however PALVIN does.
PALVIN teaches in para [0005] one particularly useful type of polyamide is made from polymerized fatty acid, also referred to as dimer acid. These polyamides may be referred to as polymerized fatty acid-based polyamides, or dimer acid-based polyamides. Sometimes these polyamides are also referred to polymerized fatty acid-containing polyamides, however, it should be noted that polymerized fatty acid per se is not present to any great extent in these polyamides, and that the term "polymerized fatty acid-containing" is really a shorthand expression that denotes that the polyamides were prepared from polymerized fatty acid. Regardless of their name, in structural terms these polyamides contain longer hydrocarbon regions than are found in nylons, and may be terminated at each end by organic functional moieties such as amide 
PAVLIN teaches in para [0024] the use of polymerized fatty acid-based polyamide gellants, such as ester-terminated polyamides (ETPA) and tertiary amide-terminated polyamides (ATPA) which may be used as bases for such consumer products as cosmetics, insect repellents, lubricants, sunscreens, furniture polish, car polish, shoe polish, etc.  Para [0016]-[0042] teaches in the compositions, the polyamide gellant may be an ester-terminated polyamide of formula (1) as defined herein: (i.e. the mirror image of the claimed formula)

    PNG
    media_image2.png
    139
    439
    media_image2.png
    Greyscale

Claimed formula:

    PNG
    media_image3.png
    49
    374
    media_image3.png
    Greyscale


Para [0018] teaches the organic solvent may be described by one, or any two, or all three of the following criteria: the organic solvent is immiscible with water; the organic solvent has at least eight carbons; the organic solvent comprises a hydrocarbon, the organic solvent either is hydrocarbon or a hydrocarbon solvent is one of the components of the organic solvent (i.e. lubricating base oil).  In various embodiments, the composition may be described by one, or any two, or all three of the following criteria: the polyamide is 1-30% of the total weight of the composition.  Various optional components may be present in the composition, including wax, surfactant, buffer, silicon oil and bactericide.

Therefore, having the prior art references before the inventors at the time the invention was made it would have been obvious to have used the formula in PALVIN for the lubricating base oil component disclosed in TERADA if the known imparted component was so desired.  As one of ordinary skill in the art would recognize that PALVIN formula teaches n >0, and TERADA formula teaches n=2-4; thereby producing overlapping structures of an ester-terminated polyamide.
TERADA does not explicitly discloses that the lubricating base oil has a viscosity of 5-1000 cSt at 40oC; however CARR does.  
CARR teaches in para [0065] that the process used the components sebacic acid as the polybasic acid and with the acid mixture being composed of iso-pentanoic acid, heptanoic acid and sebacic acid, so that the molar ratio of acid groups derived from monobasic acid to those derived from polybasic acid was 3:1.  The ester base stock had a kinematic viscosity at 40.degree. C. of 28 cSt (lubricating base oil has a viscosity of 5-1000 cSt at 40 C).
Although modified TERADA in combination with CARR did not state the time in cooling or the percentage of R groups presents, it is the examiner’s position that the disclosure of modified TERADA that the reaction was allowed to cool at ambient temp, would lead a skill artisan to recognize that it was at least 1 sec or more.  The Examiner’s position is that the art cited above In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Also see In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) (“From the standpoint of patent law, a compound and all its properties are inseparable.”)
Therefore, having the prior art references before the inventors at the time the invention was made it would have been obvious to have used the base stock as disclosed in CARR for the lubricating base oil component disclosed in TERADA if the known imparted properties such as to form  grease were so desired.
Again, KRISTEN is considered a teaching reference, not a modifying reference.  See MPEP 2112.

Claims 3, 4, 5, 8 and 25 are rejected under 103(a) as being obvious over TERADA ET AL (WO2015016259; cited on IDS filed 9/9/2020) in view of PAVLIN ET AL. (US PG PUB 20030162938), CARR ET AL. (US PG PUB 20100117022) and as evidence by KRISTEN ET AL. (US 4889938), as applied to claims 1, 2, 6-11, 16-20, 21, 22, 23 and 25 above are hereby incorporated, and further in view of ABRAHAM ET AL. (US PG PUB 20180282654) in their entirety.  Hereby referred to as TERADA, ABRAHAM, PAVLIN, CARR and KRISTEN.  
Regarding claims 3, 4, 5, 8 and 25:
Modified TERADA disclosure as described above is hereby incorporated.

ABRAHAM teaches a lubricant composition of an oil of lubricating viscosity; wherein para [0027] oils of lubricating viscosity may also be defined as specified in the API Guidelines.  In one embodiment the oil of lubricating viscosity may be an API Group II, Group III, Group IV oil, or mixtures thereof.  The composition also contains the disclosure of para [0049] the carboxylic acid thickener is supplemented with a dicarboxylic acid, a polycarboxylic acid, or mixtures thereof. Suitable examples include hexanedioic acid (adipic), iso-octanedioic acid, octanedioic acid, nonanedioic acid (azelaic acid), decanedioic acid (sebacic acid), undecanedioic acid, dodecanedioic acid, tridecanedioic acid, tetradecanedioic acid, pentadecanoic acid and mixtures thereof. The di-carboxylic acid and poly-carboxylic acid tend to be more expensive than mono-carboxylic acid and as a consequence, most industrial processes using mixtures typically use a molar ratio of dicarboxylic and/or polycarboxylic acid to monocarboxylic acid in the range 1:10 to 1:2, including 1:5, 1:4, 1:3, or 1:2 as possible values or upper or lower limits. The actual ratio of acids used depends on the desired properties of the grease for the actual application. In one embodiment the di-carboxylic acid thickener is nonanedioic acid (azelaic acid) and in another decanedioic acid (sebacic acid), or mixtures thereof.
It would have been obvious to a person of ordinary skill in the art to use the ABRAHAM lubricating composition and thickener in TERADA polymerized fatty acid-based polyamide and solvent composition; and the motivation is taught by ABRAHAM wherein on oil of lubricating viscosity (i.e. base oil) is any lubricating oil known per se may be used, such as natural and synthetic  API Group II, Group III, Group IV oil, or mixtures thereof (see para [0026] – [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings modified TERADA, CARR and ABRAHAM to obtain the invention as specified in claims 3, 4, 5, 8 and 24. 
Again, KRISTEN is considered a teaching reference, not a modifying reference.  See MPEP 2112.
Response to Arguments
Applicant's arguments with respect to claims 1-11, 16-23 and 25 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  

/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771